DETAILED ACTION
Status of Claims
This office action is in response to amendments filed 14 October 2021.
Claims 1, 8, and 15 have been amended.
Claims 16 has been newly added
Claims 1-16 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
103 Rejection:
Applicant arguments have been considered and are moot in view of new grounds for rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spector et al. (US 20180253705 A1) in view of Scanlon et al. (US 20160012412 A1), in further view of Agarwal et al. (US 20170323292 A1).

In regards to Claims 1, 8, and 15, Spector discloses:
A method for authentication of an electronic transaction, comprising: receiving from a POS terminal: a payment transaction request (See Spector: Para. [0062] – “In step 340 the merchant's backend may receive the transmission from the point of transaction device, which may include the mobile wallet identifier, the session identifier, and any other enhanced data as is necessary and/or desired”, See Spector: Para. [0065] – “In step 355, the issuer/mobile wallet provider may take any additional actions as is necessary and/or desired based on the mobile wallet identifier, the session identifier, etc. For example, the issuer may analyze the unique identifier and/or the enhanced data to identify a payment instruction for the transaction” – Spector discloses receiving transaction information from a point of transaction device used for the purpose of performing/facilitating a transaction via further transmission to an associated issuer. It is obvious to one of ordinary skill in the art that such a data transmission constitutes a transaction request); and 
information identifying a first payment card for implementing the payment transaction request (See Spector: Para. [0060-0062] – “In step 335, the mobile wallet may transmit the unique identifier and any other enhanced data to the point of transaction device using, for example, NFC … In step 340 the merchant's backend may receive the transmission from the point of transaction device, which may include the mobile wallet identifier, the session identifier, and any other enhanced data as is necessary and/or desired”, See Spector: Para. [0050] – “In step 305, the user may use the customer's mobile wallet application to make a payment. For example, the user may select a financial instrument from the mobile wallet application, and may select an option to pay with a mobile payment application” – Spector discloses a digital wallet receiving unique identifier data from an issuer based on data transmitted to said issuer including a selected financial instrument, for purposes of transaction, from the mobile wallet application. This unique identifier data which is representative of the selected payment instrument is then transmitted to the point of transaction device in step 335); 
receiving from the wireless access point the information corresponding to the set of payment cards enrolled with the mobile payment wallet implemented on said mobile communication device, wherein said set of payment cards includes one or more payment cards (See Spector: Para. [0051-0054] – “In one embodiment, the user may select one or more payment options that may be specific to the financial instrument or mobile wallet application, such as pay with reward points or dollars, receive additional rewards (e.g., bonus rewards), accepting a promotion, etc … In step 315, the mobile wallet may communicate any other payment options (e.g., pay with points, etc.) to a financial institution (e.g., the issuer). In one embodiment, this may be communicated to the issuer's interface and then to the issuer.” – Spector discloses an issuer receiving information corresponding to multiple payment options associated with a mobile payment wallet. It is understood to one of ordinary skill in the art that payment options specific to a mobile wallet application would also include additional payment cards); 
determining whether the received information corresponding to the first payment card matches received information corresponding to any payment card within the set of payment cards enrolled with the mobile payment wallet (See Spector: Para. [0066] – “In another embodiment, if necessary (e.g., the issuer/mobile wallet provider cannot identify the payment instruction from the data received from the merchant), the issuer may match the transaction from the merchant with transaction data received from the mobile wallet to identify the payment instructions.” – Spector discloses the issuer comparing the payment data received from the POS and the data received by the mobile wallet matches); and 

However, Spector fails to explicitly disclose:
responsive to the received information corresponding to the first payment card matching received information corresponding to a payment card within the set of payment cards enrolled with the mobile payment wallet, implementing the requested payment transaction based on the first payment card.

However, in a similar field of endeavor, Scanlon discloses:
Responsive to a first set of received information corresponding to a second set of information, implementing a request payment transaction based on a first payment card (See Scanlon: Para. [0076] – “If, in step 608, the received authentication information matches the stored information, in step 610 a determination may be made as to whether a transaction being conducted is above a transaction threshold. For instance, if the transaction is above a certain dollar amount and/or the type of transaction is one that may require additional information, then, in step 614, additional information may be requested from the user. The additional information may include identification and/or authentication information, such as a photo identification, signature, or the like. In step 616, a determination may be made as to whether the received additional information matches prestored information (e.g., signature matches, photo on identification matches photo in records). If so, the transaction may be authorized in step 612. If not, the process may end and/or the transaction may be denied.”

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the data comparison method between a received set of data and a separate set of data as disclosed by Scanlon to perform a validation comparison between the data received from the wireless access point and the first payment card data disclosed by Spector in order to increase the overall security of the system by performing validation procedures prior to any actual transaction processes to ensure that valid payment credentials are provided in the transaction request.


However, the combination of Spector and Scanlon fails to explicitly disclose:
sending from a mobile communication device to a wireless access point that is in communication with the mobile communication device, information corresponding to a set of payment cards enrolled with a mobile payment wallet implemented on said mobile communication device

However, in a similar field of endeavor, Agarwal discloses:
sending from a mobile communication device to a wireless access point that is in communication with the mobile communication device, information corresponding to a set of payment cards enrolled with a mobile payment wallet implemented on said mobile communication device (See Agarwal: Para. [0053-0054] – “In step 101, the consumer who has used the communication device 1, 3 to select product(s) at the online merchant website supported by the merchant server 6, decides to make the payment for the product(s). He or she enters a command into the consumer interface of the communication device 1, 3, which transmits a command to the merchant server 6 to make a payment using a digital wallet which is supported by the digital wallet server 7 … In step 102, a processing module embedded within the merchant website captures consumer information, the payment amount and merchant information and sends it to the consumer and merchant interface module 9 of the digital wallet server 7” – Agarwal discloses a consumer communication device sending information corresponding to a set of payment cards in a virtual wallet via wireless communication to a server)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the process of sending information regarding a singular payment cart as disclosed by the combination of Spector and Scanlon for the process of sending information regarding a plurality of cards within a virtual wallet as disclosed by Agarwal increasing the overall satisfaction of the consumer by allowing the inventions to ensure that the 

In regards to Claims 2 and 9, the combination of Spector, Scanlon, and Agarwal discloses:
The method as claimed in claim 1, wherein responsive to the received information corresponding to the first payment card matching received information corresponding to a payment card within the set of payment cards enrolled with the mobile payment wallet, the requested payment transaction is implemented based on the first payment card without a prior authentication of identity of the individual presenting the first payment card for the requested payment card transaction (See Scanlon: Para. [0076] – “If, in step 608, the received authentication information matches the stored information, in step 610 a determination may be made as to whether a transaction being conducted is above a transaction threshold. For instance, if the transaction is above a certain dollar amount and/or the type of transaction is one that may require additional information, then, in step 614, additional information may be requested from the user. The additional information may include identification and/or authentication information, such as a photo identification, signature, or the like. In step 616, a determination may be made as to whether the received additional information matches prestored information (e.g., signature matches, photo on identification matches photo in records). If so, the transaction may be authorized in step 612. If not, the process may end and/or the transaction may be denied. – Scanlon discloses the process of implementing a transaction based on received authentication information/payment information with the option of requiring additional identification information. However, as this information is optional, there exists an embodiment in which said transaction is implemented without a prior authentication of identity of the individual presenting the first payment card).

In regards to Claims 3 and 10, the combination of Spector, Scanlon, and Agarwal discloses:
The method as claimed in claim 1, comprising authenticating identity of the individual presenting the first payment card for the requested payment card transaction in response to the received information corresponding to the first payment card not matching received information corresponding to any payment card within the set of payment cards enrolled with the mobile payment wallet (See Scanlon: Para. [0076] – “If, in step 608, the received authentication information matches the stored information, in step 610 a determination may be made as to whether a transaction being conducted is above a transaction threshold. For instance, if the transaction is above a certain dollar amount and/or the type of transaction is one that may require additional information, then, in step 614, additional information may be requested from the user. The additional information may include identification and/or authentication information, such as a photo identification, signature, or the like. In step 616, a determination may be made as to whether the received additional information matches prestored information (e.g., signature matches, photo on identification matches photo in records). If so, the transaction may be authorized in step 612. If not, the process may end and/or the transaction may be denied.” – Scanlon discloses optionally requesting additional identification information from the user/individual presenting the first payment card for the purposes of transaction authentication).

In regards to Claims 4 and 11, the combination of Spector, Scanlon, and Agarwal discloses:
The method as claimed in claim 1, wherein the requested payment transaction is implemented responsive to determining that the requested payment transaction is a transaction permitted by the issuer network (See Spector: Para. [0065] – “In step 355, the issuer/mobile wallet provider may take any additional actions as is necessary and/or desired based on the mobile wallet identifier, the session identifier, etc. For example, the issuer may analyze the unique identifier .

In regards to Claims 5 and 12, the combination of Spector, Scanlon, and Agarwal discloses:
The method as claimed in claim 4, wherein determining that the requested payment transaction is a transaction permitted by the issuer network, comprises: determining whether the mobile communication device has implemented thereon, application software associated with an issuer of the first payment card and configured to interface with an issuer network corresponding to said issuer for retrieving and storing information concerning transaction permissions associated with said first payment card; and 
responsive to the mobile communication device having implemented thereon, application software associated with an issuer of the first payment card and configured to interface with an issuer network corresponding to said issuer for retrieving and storing information concerning transaction permissions associated with said first payment card, querying said application software information for information whether the requested payment transaction based on the first payment card is a permitted transaction (See Spector: Para. [0051-0054] – “In one embodiment, the user may select one or more payment options that may be specific to the financial instrument or mobile wallet application, such as pay with reward points or dollars, receive additional rewards (e.g., bonus rewards), accepting a promotion, etc … In step 315, the mobile wallet may communicate any other payment options (e.g., pay with points, etc.) to a financial institution (e.g., the issuer). In one embodiment, this may be communicated to the issuer's interface and then to the issuer.” – Spector discloses application software implemented on a mobile communication device transmitting communications with an associated issuer for the purposes of transaction authorization and authentication. It is obvious to one of ordinary skill .

In regards to Claims 6 and 13, the combination of Spector, Scanlon, and Agarwal discloses:
The method as claimed in claim 4, wherein determining that the requested payment transaction is a transaction permitted by the issuer network, comprises: determining whether the mobile communication device has implemented thereon, application software associated with an issuer of the first payment card and configured to interface with an issuer network corresponding to said issuer for retrieving and storing information concerning transaction permissions associated with said first payment card; and responsive to the mobile communication device not having implemented thereon, application software associated with an issuer of the first payment card and configured to interface with an issuer network corresponding to said issuer for retrieving and storing information concerning transaction permissions associated with said first payment card, querying the issuer network for information whether the requested payment transaction based on the first payment card is a permitted transaction (See Spector: Para. [0051-0054] – “In one embodiment, the user may select one or more payment options that may be specific to the financial instrument or mobile wallet application, such as pay with reward points or dollars, receive additional rewards (e.g., bonus rewards), accepting a promotion, etc … In step 315, the mobile wallet may communicate any other payment options (e.g., pay with points, etc.) to a financial institution (e.g., the issuer). In one embodiment, this may be communicated to the issuer's interface and then to the issuer.”, See Scanlon: Para. [0076] – “In step 616, a determination may be made as to whether the received additional information matches prestored information (e.g., signature matches, photo on identification matches photo in records). If so, the transaction may be authorized in step 612. If not, the process may end and/or the transaction may be denied.” - Spector discloses application software implemented on .

In regards to Claim 16, the combination of Spector, Scanlon, and Agarwal discloses:
The method as claimed in claim 1, wherein the received information includes at least one of a card number, a cardholder name, an expiry date, and a CVC or CVV number associated with the payment card (See Agarwal: Para. [0055] – “In step 103, the consumer and merchant interface module 9 of the digital wallet server 7 sends all the captured information to the card selection unit 11. At this point there is typically a consumer authentication step, as for a conventional digital wallet, using digital wallet identification information” – Agarwal discloses digital wallet information being received that is used to authenticate a consumer. It is obvious to one of ordinary skill in the art that for such authentication to occur, the name associated with the card and/or digital wallet or some value representative of said name would need to be present).

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spector in view of Scanlon in further view of Agarwal and Schlapfer et al (US 20170048323 A1).

In regards to Claims 7 and 14, the combination of Spector, Scanlon, and Agarwal discloses the method of claim 1 but fails to explicitly disclose:
wherein the wireless access point is configured to have an effective wireless communication range of up to 2 meters from a location of the POS terminal (See Schlapfer: Para. [0049] – “For .

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the wireless access point disclosed by the combination of Spector, Scanlon, and Agarwal for the wireless access points with a range of 35 – 100 meters as disclosed by Schlapfer in order to increase the overall stability of the inventions by ensuring that the maximum communications range of the involved computing devices is well outside normal bounds of use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toomer et al. (US 9947002B2) discloses methods, systems, and machine-readable media directed towards a transaction system between POS devices and generic mobile wallets using electronic payment credentials and transaction requests.
Pandey et al. (US 20180101837 A1) discloses a process for performing NFC enabled point-of-sale  transactions between a mobile computing device and point of sale through the use of transaction requests and communications with an acquirer and issuer body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 570-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K PHAN/Examiner, Art Unit 3685        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685